     Case 1:20-cv-00724-DAD-SKO Document 8 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID TRINIDAD GONZALEZ,                          No. 1:20-cv-00724-DAD-SKO (HC)
12                       Petitioner,                    ORDER DIRECTING RESPONDENT TO
                                                        SHOW CAUSE WHY SANCTIONS SHOULD
13           v.                                         NOT BE IMPOSED FOR FAILING TO
                                                        COMPLY WITH A COURT ORDER
14    WARDEN CIOLLI,
                                                        [FOURTEEN DAY DEADLINE]
15                       Respondent.
16

17          Petitioner is a federal prisoner proceeding pro se and in forma pauperis with a petition for

18   writ of habeas corpus pursuant to 28 U.S.C. § 2241. On May 22, 2020, Petitioner filed the instant

19   habeas petition. He is currently in the custody of the Bureau of Prisons at the United States

20   Penitentiary located in Atwater, California.

21          On May 28, 2020, a Scheduling Order was issued in this case, directing the parties to file

22   a completed consent/decline form within thirty (30) days of the date of service of the order.

23   Respondent was also directed to file a response to the petition within sixty (60) days of the date of

24   service of the order. More than sixty (60) days have passed and Respondent has failed to comply

25   with both court orders.

26          Local Rule 11-110 provides: “Failure of counsel or of a party to comply with these Rules

27   or with any order of the Court may be grounds for imposition by the Court of any and all

28   sanctions authorized by statute or Rule or within the inherent power of the Court.”
                                                       1
     Case 1:20-cv-00724-DAD-SKO Document 8 Filed 08/04/20 Page 2 of 2

 1                                               ORDER

 2            Based on the foregoing, Respondent is HEREBY ORDERED, within fourteen (14) days

 3   of the date of service of this order, to SHOW CAUSE why appropriate sanctions should not be

 4   imposed for failing to comply with a court order.

 5
     IT IS SO ORDERED.
 6

 7   Dated:     August 3, 2020                                 /s/   Sheila K. Oberto          .
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
